Citation Nr: 0944183	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-21 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a back disorder to 
include the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to November 
1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the claim.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

The issue on appeal was originally before the Board in 
January 2008 when it was denied.  The Veteran appealed the 
January 2008 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In April 2009, the Court 
remanded that issue back to the Board for compliance with 
instructions included in an April 2009 Joint Motion for 
Remand.  

Also before the Board in January 2008 were claims of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of staph infection, for 
residuals of a head injury and for residuals of a punctured 
lung.  These claims were denied.  The Veteran also perfected 
appeals of these issues to the Court.  However, the above 
referenced April 2009 Joint Motion for Remand specifically 
indicated that the Veteran was abandoning his appeals of 
these decisions.  These issues are no longer in appellate 
status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) include an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.

In an April 2003 statement, the Veteran reported that three 
private physicians, selected by the Social Security 
Administration, determined that the Veteran was 100 percent 
disabled in 1978.  Other statements in the claims file 
indicate the Veteran reported that he had not worked since 
1976 and became disabled in 1977.  A November 2001 VA 
clinical record includes the annotation that the Veteran had 
been retired on disability since 1983.  This evidence 
demonstrates to the Board that the Veteran has been granted 
Social Security Administration disability benefits.  Records 
from the Social Security Administration have not been 
associated with the claims file.  While Social Security 
Administration records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put 
on notice of the existence of Social Security records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; also, Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  Thus, the Board finds that the 
AMC/RO should obtain and associate with the claims folder a 
copy of the Social Security Administration decision awarding 
the veteran disability benefits, together with all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration a copy of 
the decision awarding the Veteran 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these 
records, the AMC/RO should follow the 
current procedures of 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the 
claims folder.

2.  If any records sought are not 
obtained, the AMC/RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the 
AMC/RO must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the AMC/RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  If such action does not 
resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
claim should be returned to the Board for 
further appellate review, if in order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

